Title: To Benjamin Franklin from Monsieur and Madame de Baussan, 29 April 1782
From: Baussan, ——,Baussan, Madame N.
To: Franklin, Benjamin


Ce 29 avril [1782]
Mr et Me de Baussan espere que la résolution du papa pour ne point diner a paris n’est pas encore bien préte et quil Voudra bien Leur faire l’honneur de Venir diner chès eux avec Monsieur Son petit fils lundy prochain 6 may. Si M. et Me Caillot Se trouvoit libre et que le tres bon papa Voulut les ammener M. et Me de Baussan seroit ravis de les voir, ils ont l’honneur doffrir leur Tendre hommage a Ce tres aimable papa.
 
Addressed: A Monsieur / Monsieur francklin ministre / plénipotentiaire des états unis de lamérique / a passy
